Citation Nr: 1745500	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-26 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1971, from January to May 1991, and from January to August 2000.

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in June 2014 for further development.  In February 2016, the Board, in part, denied the issue of service connection for a lumbar spine disorder, characterized as degenerative joint and disc disease, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  The Board also remanded the issue of service connection for a cervical spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  The Veteran appealed the February 2016 Board decision denying the issue of service connection for a lumbar spine disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2016 the Court granted a Joint Motion for Remand (Joint Motion) dated in August 2016.  

The Court has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issues on appeal as reflected on the title page of this Remand.


In July 2017, a waiver of initial RO review was received from the Veteran for any additionally submitted evidence.  


FINDINGS OF FACT

1. The Veteran's lumbar spine disorder is not etiologically related to his active service, a period of active duty or inactive duty for training, or a service connected disability.

2. The Veteran's cervical spine disorder is not etiologically related to his active service, a period of active duty or inactive duty for training, or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2. The criteria for entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the issues in February 2016 and April 2017 for further development.  The AOJ was asked to obtain updated identified treatment records and an opinion that addressed the nature and etiology of the Veteran's cervical and lumbar spine disorders.  Such addressed concerns raised in the Joint Motion.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service Connection

The Veteran is claiming entitlement to service connection for a lumbar spine disorder and cervical spine disorder, which has been ultimately diagnosed as degenerative arthritis and disc disease.  He contends that since service, he has had problems with his back and neck.  See, e.g. June 2010 claim.  At his hearing before the Board in June 2012, he stated that he could not recall a specific injury to his neck or back during any period of active duty service or during his reserve service, but did note that he had been placed on a medical "profile" on numerous occasions due to back pain.  He also raised the possibility that his back and neck symptoms were related to his service-connected gastrocnemius muscle tear in his left leg, which has required him to walk with a cane.  The Veteran further reported that a neurologist told him his cervical spine disorder may be due to his lumbar spine disorder.  However, as it is being determined herein that service connection for a lumbar spine disorder is not warranted, the matter of whether the cervical spine disorder is secondary to the lumbar spine disorder would be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

The Veteran may also be eligible for benefits as a Veteran based on any period of active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a)-(d), 3.303(a); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

As an initial matter, although the Veteran stated at his hearing before the Board that he could not recall a specific back or neck injury, the treatment records from his three periods of active duty, as well as various periodic reserve service physical evaluations, indicate sporadic episodes of back complaints.  For example, in February and March 1971 (during his first period of active duty service), the Veteran reported to a medical dispensary with complaints of low back pain.  He was diagnosed with a bilateral paravertebral spasm.  He was placed on limited duty, and he apparently exhibited no additional symptoms, since his discharge physical examination in April 1971 indicated no back or neck symptoms.  

Next, according to his reserve service records, the Veteran did appear to experience some sort of back injury in the time between leaving active duty in 1971 and his reentering active duty in 1991.  Specifically, in March 1977 he injured his back at work with "suspected disc injury."  Testing did not reveal any active pathology and, at the time of the examination, he denied any recurrent back pain.  

In September 1980, the Veteran was again seen for complaints of back pain, which were diagnosed as ankylosing spondylitis.  The report also shows limitation of motion of the cervical spine.  Another examination in July 1981 noted that the Veteran experienced a back injury in approximately 1973 "in the Army Reserves."  The basis for this determination is unclear as there are no contemporaneous records documenting an injury during any period of ACDUTRA or INACDUTRA in 1973.  Rather, since this examination note mentions a history of "ankylosis and spondylitis," it appears to be referring to the 1977 injury which, as was described above, was a nonservice workplace injury. 

Subsequent evaluations in July 1982 and June 1983 also note back pain, but no treatment was apparently required.  Subsequent annual routine reserve evaluations from 1984 through 1989 indicate no complaints of back nor neck pain whatsoever.  A report of medical history in May 1985 shows that the Veteran had a work related back injury in December 1973.  

In fact, the next reference of any symptoms was not until the Veteran's second period of active duty service, where he went to sick call in March 1991, complaining of back pain and tenderness on the right side of his chest.  At that time, he stated that he had been performing some "heavy lifting" 12 hours prior to the onset of symptoms.  He was diagnosed with a musculoskeletal strain and was placed on light duty.  His separation physical examination in April 1991 noted no back nor neck symptoms. 

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a lumbar spine disorder and cervical spine disorder during the Veteran's last period of active duty service in 2000.  While he was released early from active duty due to a leg disability, no lumbar spine nor cervical spine symptoms were noted at evaluations in July or August 2000, or in September 2001.  

After service, an x-ray in September 2009 shows prominent degenerative spurring and moderate spondylosis.  However, according to a VA examination in July 2014, such evidence of arthritis of the spine was present as early as 2002.  As for the cervical spine, a MRI showed degenerative disc disease.  See, e.g. April 2010 VA treatment record.  Degenerative cervical changes also were noted in October 2001.  See March 2016 VA opinion.  Cervical spondylosis was documented in December 2002.  See, e.g., December 2002 VA treatment record.  Although arthritis and spondylosis are indicated beginning in late October 2001, this is still over a year after the Veteran's last period of active duty service.  On VA examination in August 2010, the diagnoses were degenerative disc disease of the cervical spine and degenerative disc and joint disease of the lumbar spine.  Moreover, as stated above, there has been no indication of a chronic spine disability observed during any period of active duty service.  

Recognition is given to the statements made by the Veteran regarding continuous back and neck symptoms during and following his periods of active duty service.  In this regard, while the Veteran is not competent diagnose a disorder such as degenerative arthritis and degenerative disc disease, he is nevertheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements regarding his back and neck symptomology are not credible, given the inconsistency of his statements.  In particular, while the Veteran stated at his hearing that he could not recall any particular incident that caused his back or neck symptomatology, he omitted the fact that he was treated for lumbar spondylitis in the 1970s.  He also reported in 1977 that he injured his back in a workplace accident.  Such weighs against his claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  He even filed a claim to VA for nonservice-connected pension in September 1980.  If the Veteran believed his back and neck problems were related to service, or at least had he been experiencing chronic back and neck pain since service, he has provided no explanation as to why he did not seek entitlement to service connection.  The Board cannot ignore the fact that the Veteran's medical history is also very inconsistent regarding lumbar spine and cervical spine symptoms.  Indeed, while he mentioned a history of back and neck problems on some occasions, he went many years where he did not mention these problems at all. 

The Veteran was afforded a VA spine examination in September 2011.  However, it does not warrant consideration as the Board in its June 2014 remand found it to be inadequate.

On VA examination in July 2014, the examiner noted that during active service the Veteran was treated for a back condition in 1971 for a paravertebral spasm and in 1991 for muscoskeletal pain.  There was not mention of a back condition on his discharge physical examinations.  In 2002 VA x-ray shows degenerative disc disease, which was 11 years after he was treated for musculoskeletal strain in service in 1991.  For these reasons the examiner opined that it was less likely than not that the Veteran's back disorder was related to any period of service.  The examiner noted that the first indication of degenerative disc disease was eleven years after his last in-service complaints of back symptoms (1991).  

As for the cervical spine disorder, on VA examination in March 2016 a VA examiner noted that the Veteran's cervical spine disorder was diagnosed as degenerative arthritis and degenerative disc disease.  The examiner opined that it is less likely than not that the Veteran's cervical spine disorder is etiologically related to his active service as well as his ACDUTRA and INACDUTRA as his service treatment records do not document any complaints nor treatment for a neck disability.  She explained that the Veteran's current cervical spine disorder is more likely related to wear and tear due to age as the Veteran is 71 years old.  

Service connection may also be granted when the evidence establishes a medical nexus between the Veteran's current complaints and either active duty service or another service-connected disability.  The weight of the competent evidence weighs against the Veteran's claims. 

As to the Veteran's contention that his lumbar spine disorder and cervical spine disorder are secondary to service-connected residuals of a torn left gastrocnemius muscle, in a VA opinion dated in April 2017, a VA examiner was asked to address whether the Veteran's diagnosed lumbar spine degenerative joint disease and disc disease and cervical spine degenerative joint disease and disc disease were caused or aggravated by the service-connected residuals of a torn left gastrocnemius muscle.  

The examiner opined that the conditions were less likely than not caused by, proximately due to or aggravated beyond natural progression by the left gastrocnemius muscle.  In rendering the opinions the examiner noted that according to medical literature, osteoarthritis is now realized to result from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical process.  Studies have linked osteoarthritis to multiple risk factors to include age, obesity, and sports.  

The examiner opined that degenerative changes in the Veteran's vertebral spine were not due to his service-connected residuals of a torn left gastrocnemius muscle as there is no anatomic or physiologic connection between the two sites by which residuals of a left gastrocnemius tear may be responsible for arthritis in his lumbar spine.  Further, there was no clear evidence from review of the medical and orthopedic literature to suggest that a gastrocnemius tear would have any significant impact on the lumbar spine.  The examiner stated that if the Veteran developed a significant limp in which there was a shift of the body center of gravity toward the affected leg resulting in lateral bending of the trunk toward the side of the limp it may result in lateral transfer of the reposition of the center of gravity from the midline musculature to the normal side.  Such a greatly exaggerated and repetitive pull may increase the force transmitted across the lumbar segments and result in increased wear and tear of the lumbar disc segments and may in turn cause aggravated degenerative changes of the lumbar discs.  In order for this type of gait to have impact on the lumbar spine, the abnormal gait or limp would need to be present over an extended period of time, i.e. years.  However, the examiner found that the Veteran did not have such an antalgic gait abnormality.

As for the cervical spine disorder, the examiner found that the Veteran's cervical canal stenosis was caused by spondylosis of the cervical spine.  He reiterated that the causes of spondylosis have not been well defined but aging is clearly an important factor.  Degenerative changes do occur in the vertebral disks, the zygapophyseal and uncovertebral joints, and vertebral bodies.  Bony growth at these joints usually results in neural foraminal narrowing, compression of the nerve roots, and radicular symptoms.

The examiner opined that the degenerative changes in the cervical spine are not due to or aggravated by the residuals from a gastrocnemius muscle tear as there is no anatomic or physiologic connection between the two sites in which a gastrocnemius muscle tear is responsible for arthritis in the cervical spine.  As with the lumbar spine, there is no clear evidence from review of the medical and orthopedic literature to suggest that a gastrocnemius tear would have any significant impact on the cervical spine.  Even if the Veteran had an abnormal gait that would have aggravated his lumbar spine, this would not affect his cervical spine.  Notably, the Veteran did not exhibit such an antalgic gait abnormality.  

The examiner opined that the degenerative changes in the Veteran's vertebral spine were not aggravated by his service-connected residuals of a torn left gastrocnemius muscle.  The examiner recapitulated his explanation discussed above that there is no anatomic or physiologic connection between these two sites through which residuals of a left gastrocnemius tear may be responsible for aggravation of arthritis in his lumbar spine.  

In determining whether the opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The Board finds that the opinions discussed above are highly probative as the examiners considered the nature of the Veteran's lumbar spine disorder and cervical spine disorder, history and relevant longitudinal complaints in proffering the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The opinions are also uncontroverted by the competent evidence of record.  

Therefore, the Board concludes that the Veteran has not incurred a lumbar spine disorder and cervical spine disorder that is attributable to any period of active duty, ACDUTRA or INACDUTRA, nor has a chronic spine or neck disorder been present on a continuous basis since his last period of active duty in 2000.  Even though there were times where back symptomatology was evidenced, only one of them (his ankylosing spondylitis) was clinically diagnosed.  Moreover, it does not appear that the disorders were incurred during a period of active duty, ACDUTRA or INACDUTRA prior to 2000.  Lastly, the weight of the evidence shows that the Veteran's lumbar spine disorder and cervical spine disorder were neither caused nor aggravated by his service-connected residuals of a torn left gastrocnemius muscle.

Consideration has been given to statements made by the Veteran relating his lumbar spine disorder and cervical spine disorder to his service or to his service-connected residuals of a torn left gastrocnemius muscle.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his lumbar spine disorder and cervical spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because spine disorders such as degenerative disc disease and degenerative joint disease are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lumbar spine disorder and cervical spine disorder are found to lack competency.

Arthritis is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's implied or expressed assertions of continuity of symptoms pertaining to degenerative joint disease of the lumbar spine and cervical spine are outweighed by the probative evidence discussed above.  However, degenerative disc disease is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  Id.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for lumbar spine disorder and cervical spine disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lumbar spine disorder, to include as secondary to 
service-connected residuals of a torn left gastrocnemius muscle, is denied.

Service connection for a cervical spine disorder, to include as secondary to 
service-connected residuals of a torn left gastrocnemius muscle, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


